ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN ATTORNEY GENERAL OPINION REGARDING THE PERMISSIBILITY OF A COUNTY GOVERNMENT ENTERING INTO A LEASE-PURCHASE AGREEMENT WITH AN INDIAN NATION. BECAUSE YOUR QUESTION MAY BE ANSWERED BY REFERENCE TO CONTROLLING STATUTES, THIS OFFICE HAS DETERMINED YOUR REQUEST SHOULD BE ANSWERED THROUGH THIS INFORMAL LETTER.
THE DISCUSSION WHICH FOLLOWS IS NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. RATHER, THE FOLLOWING ANALYSIS AND CONCLUSIONS, WHILE SOLELY MY OWN, HAVE BEEN REACHED AFTER CAREFUL RESEARCH OF THE QUESTION YOU HAVE RAISED.
IN YOUR LETTER YOU ASKED, IN EFFECT, THE FOLLOWING QUESTION:
  UNDER 74 O.S. 1221 (1991) IS IT PERMISSIBLE FOR A COUNTY GOVERNMENT TO ENTER INTO A LEASE PURCHASE AGREEMENT WITH AN INDIAN NATION FOR MORE THAN ONE YEAR WHEREBY THE COUNTY WOULD AGREE TO LEASE AND PURCHASE A COUNTY JAIL BUILT BY THE INDIAN NATION?
TITLE 74 O.S. 1221 PROVIDES:
  "THE GOVERNING BOARD OF THE POLITICAL SUBDIVISION OF THIS STATE IS AUTHORIZED TO NEGOTIATE AND ENTER INTO INTERGOVERNMENTAL COOPERATIVE AGREEMENTS IN BEHALF OF THE POLITICAL SUBDIVISION, WITH THE FEDERALLY RECOGNIZED INDIAN TRIBAL GOVERNMENT WITHIN THIS STATE TO ADDRESS ISSUES OF MUTUAL INTEREST. SUCH AGREEMENTS SHALL BE EFFECTIVE UPON APPROVAL BY THE JOINT COMMITTEE ON STATE TRIBAL RELATIONS AND THE GOVERNOR, OR HIS NAMED DESIGNEE."
THE STATUTE WOULD ALLOW A COUNTY GOVERNMENT, WHICH IS A POLITICAL SUBDIVISION OF THE STATE, TO ENTER INTO AN INTERGOVERNMENTAL COOPERATIVE AGREEMENT WITH A FEDERALLY RECOGNIZED INDIAN GOVERNMENT TO ADDRESS ISSUES OF "MUTUAL INTEREST". WHETHER THE PARTICULAR AGREEMENT BETWEEN THE COUNTY AND THE INDIAN GOVERNMENT ADDRESSES ISSUES OF "MUTUAL INTEREST" IS A QUESTION OF FACT THAT OUR OFFICE CANNOT ANSWER. 74 O.S. 18B(E) (1991).
ALTHOUGH 74 O.S. 1221 (1991) PROVIDES FOR COUNTY ENTITIES TO ENTER INTO AGREEMENTS WITH FEDERALLY RECOGNIZED TRIBES, IT APPEARS THAT 62 O.S. 430.1 (1991), GOVERNING COUNTY LEASE-PURCHASE AGREEMENTS, AND THE OKLAHOMA CONSTITUTION ARTICLE X, SECTION 26 GOVERNING INDEBTEDNESS OF POLITICAL SUBDIVISIONS, MUST BE FOLLOWED AS WELL.
TITLE 62 O.S. 430.1(A) AND 62 O.S. 430.1(B) (1991) PROVIDE:
    "A. THE GOVERNING BOARD OF ANY COUNTY, CITY OR TOWN, OR SCHOOL DISTRICT IS AUTHORIZED TO RENT ON A MONTHLY BASIS REAL PROPERTY OR EQUIPMENT AS AUTHORIZED BY THE GOVERNING BOARD AND TO PAY THE RENTAL CHARGES THEREON FOR USAGE DURING ANY FISCAL PERIOD, OR PORTION THEREOF, OUT OF APPROPRIATIONS MADE AND APPROVED FOR SUCH PURPOSES FOR, OR DURING, SUCH FISCAL YEAR. ANY SUCH RENTAL CONTRACT EXTENDING BEYOND JUNE 30 OF THE FISCAL YEAR SHALL CONTAIN THE PROVISIONS FOR MUTUAL RATIFICATION OF RENEWAL UNDER THE CONDITIONS PROVIDED IN THIS SECTION.
    B. IT IS THE PURPOSE OF THIS ACT TO AUTHORIZE SUCH GOVERNING BOARDS TO ENTER INTO LEASE AND LEASE-PURCHASE CONTRACTS BUT NOT TO INCUR ANY OBLIGATION UPON THE PART OF THEIR RESPECTIVE MUNICIPAL OR GOVERNMENTAL SUBDIVISIONS IN EXCESS OF THE INCOME AND REVENUE THEREOF PROVIDED FOR SUCH PURCHASE FOR THE FISCAL YEAR IN WHICH THE LEASE CONTRACT IS EFFECTIVELY OPERATIVE."
OKLAHOMA CONSTITUTION ARTICLE X, SECTION 26 STATES IN PART:
    (N)O COUNTY . . . SHALL BE ALLOWED TO BECOME INDEBTED, IN ANY MANNER, OR FOR ANY PURPOSE, TO AN AMOUNT EXCEEDING, IN ANY YEAR, THE INCOME AND REVENUE PROVIDED FOR SUCH YEAR WITHOUT THE ASSENT OF THREE-FIFTHS OF THE VOTERS THEREOF, VOTING IN AT AN ELECTION, TO BE HELD FOR THAT PURPOSE(.)"
TITLE 74 O.S. 1221 (1991), DOES NOT INDICATE THAT COUNTY GOVERNMENTS CONTRACTING WITH INDIAN GOVERNMENTS THROUGH 74 O.S. 1221 ARE EXEMPT FROM COMPLYING WITH THE RESTRICTIONS CONCERNING COUNTY LEASE-PURCHASING AGREEMENTS IN TITLE 62 O.S. 430.1 AND OKLA. CONST. ARTICLE X, SECTION 26. ACCORDINGLY "STATUTES, (AND GENERALLY CONSTITUTIONS) MUST BE CONSTRUED AS A CONSISTENT WHOLE IN HARMONY WITH COMMON SENSE AND REASON AND EVERY PORTION THEREOF SHOULD BE GIVEN EFFECT IF POSSIBLE." COWART V. PIPER AIRCRAFT CORP., 665 P.2D 315,317 (OKLA.1983).
THEREFORE, IT IS THE OPINION OF THE UNDERSIGNED ATTORNEY THAT A COUNTY GOVERNMENT PURSUANT TO 74 O.S. 1221 MAY ENTER INTO A LEASE-PURCHASING CONTRACT WITH AN INDIAN NATION TO BUILD A COUNTY JAIL FACILITY SO LONG AS THE AGREEMENT IS IN CONFORMITY WITH THE REQUIREMENTS FOUND IN 62 O.S. 430.1 AND THE OKLA. CONST. ARTICLE X, SECTION 26. HOWEVER, WHETHER A SPECIFIC AGREEMENT MEETS THE CRITERIA FOR A LEASE-PURCHASE AGREEMENT IS A QUESTION OF FACT THAT OUR OFFICE CANNOT ANSWER. 74 O.S. 18B(E).
(L. MICHELLE STEPHENS)